Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, received on 6/6/22, have been approved and entered.
Reasons for Allowance
Applicant’s amendment filed on 6/6/22, with respect to claims 1-12, have been fully considered and are persuasive.  Therefore, the rejection on 5/11/22 has been withdrawn and claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a clamping assembly having the combination of structural limitations, especially wherein a first stud extending into the opening of the first clamping member towards the second end of the first clamping member and a second section having a second stud that terminates in a pointed end, such as claimed in claims 1-9, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a clamping assembly having the combination of structural limitations, especially wherein the first threaded section of the second clamping member terminates into a third section having a diameter smaller than the first threaded section to form a first shoulder, such as claimed in claims 10-11, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a clamping assembly having the combination of structural limitations, especially wherein one of the walls adjacent the first end of the first clamping member is angled with an apex pointed towards the first end, a first stud extends away from the apex toward the second end of the first clamping member, and a second section having a second stud that terminates in a pointed end, such as claimed in claim 12, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644